Case 0:20-cv-61161-AHS Document 31 Entered on FLSD Docket 11/02/2020 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-61161-CIV-SINGHAL

  RUNWAY 84, INC., & RUNWAY 84
  REALTY, LLC d/b/a ANTHONY’S
  RUNWAY 84,

        Plaintiffs,

  v.

  CERTAIN UNDERWRITERS AT LLOYD'S,
  LONDON, SUBSCRIBING TO CERTIFICATE
  NUMBER ARP-75203-20,

       Defendant.
  ________________________________/

                                  ORDER OF DISMISSAL

        THIS CAUSE is before the Court sua sponte. Upon review of Plaintiffs’ First

  Amended Complaint (DE [15]), the Court observed that Plaintiff failed to properly plead

  the citizenship of the parties as required to establish diversity jurisdiction. 28 U.S.C.

  § 1332. In an Order to Show Cause (DE [26]) entered October 23, 2020, the Court

  directed Plaintiff to submit a Supplemental Complaint setting forth the citizenship of the

  Defendant members and the citizenship of the Plaintiff limited liability company. See

  Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374 F.3d 1020, 1022 (11th

  Cir. 2004) (citizenship of LLC includes citizenship of each member); Underwriters at

  Lloyd's, London v. Osting-Schwinn, 613 F.3d 1079, 1090 (11th Cir. 2010) (citizenship of

  Lloyd’s, London syndicate members must be alleged for diversity jurisdiction); Big League

  Ventures, LLC v. Certain Underwriters at Lloyd’s London, 2020 WL 6037239, at *2 (S.D.
Case 0:20-cv-61161-AHS Document 31 Entered on FLSD Docket 11/02/2020 Page 2 of 3




  Fla. May 31, 2020) (amount in controversy must be met for each name subscribing to the

  subject syndicate).

         Plaintiff then filed a Second Amended Complaint (DE [27]) that alleged the

  citizenship of the Defendant syndicate but failed to state the citizenship of the Plaintiff

  LLC’s members. The Court entered an Order (DE [28]) striking the Second Amended

  Complaint and again instructed Plaintiff to file a Supplemental Complaint setting forth the

  allegations supporting diversity jurisdiction. The Court warned that the case would be

  dismissed without prejudice if Plaintiff failed to establish diversity jurisdiction.

         On October 30, 2020, Plaintiff filed a Supplemental Complaint that again failed to

  list the citizenship of the Plaintiff LLC’s members: “At all material times relevant to this

  Complaint, RUNWAY 84 REALTY, LLC, has been incorporated in the State of Florida,

  held its principle place of business in the State of Florida, is a citizen of the State of

  Florida, and is otherwise sui juris.” (DE [29], ¶ 3). But conclusory allegations regarding

  jurisdiction without factual support are not enough:

                The party invoking the jurisdiction of the court has the duty to
                establish that federal jurisdiction does exist, ... but, since the
                courts of the United States are courts of limited jurisdiction,
                there is a presumption against its existence.... Thus, the party
                invoking the federal court's jurisdiction bears the burden of
                proof....

                If the parties do not raise the question of lack of jurisdiction, it
                is the duty of the federal court to determine the matter sua
                sponte.... Therefore, lack of jurisdiction cannot be waived and
                jurisdiction cannot be conferred upon a federal court by
                consent, inaction or stipulation....

  Fitzgerald v. Seaboard Sys. R.R., 760 F.2d 1249, 1251 (11th Cir. 1985) (quoting Basso

  v. Utah Power and Light Co., 495 F.2d 906, 909 (10th Cir.1974)).




                                                 2
Case 0:20-cv-61161-AHS Document 31 Entered on FLSD Docket 11/02/2020 Page 3 of 3




         The Court has a responsibility to ensure jurisdiction over the action. Williams v.

  Best Buy Co., 269 F.3d 1316, 1318 (11th Cir. 2001). The parties cannot agree to

  jurisdiction, nor can the Court create jurisdiction where none exists. Fitzgerald, 760 F.2d

  at 1251. Although the parties and the Court have expended great effort on the merits of

  this case, without subject matter jurisdiction, the Court cannot entertain the merits.

  Thermoset Corp. v. Building Materials Corp. of America, 849 F.3d 1313 (11th Cir. 2017).

  Plaintiffs have not met the burden of establishing diversity jurisdiction. Accordingly, it is

  hereby

         ORDERED AND ADJUDGED that this cause is DISMISSED WITHOUT

  PREJUDICE. The Clerk of Court is directed to CLOSE this case and DENY AS MOOT

  any pending motions

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 30th day of

  October 2020.




  Copies furnished counsel via CM/ECF




                                               3
